By the Court.
By the amendment in 1912 of Section 5, Article I of the Constitution, the enactment of laws providing for the rendition of verdicts in civil cases by the concurrence of not less than three-fourths of the jury was authorized, and Section 11455, General Code, passed in pursuance of such authority, provides that in all civil actions the jury shall render a verdict upon the concurrence of three-fourths or more of their members.
The only question presented here is whether the provisions of this section have application to proceedings in appropriation under the conservancy law.
The members of the Constitutional Convention in their discussion of the above amendment, and the legislature in its various enactments, have used the terms “civil actions” and “civil cases” interchangeably, making no distinction between them, *316but distinguishing such cases from criminal cases, and that seems to have been intended by Section 11455, General Code. But however that may be, it is provided by Section 6828-34, General Code, a section of the conservancy law, that suit for condemnation may be maintained in the common pleas court of the county in which are situated the lands sought to be condemned, which suit shall be proceeded with in accordance with the statute regulating appropriation by other than municipal corporations; and by Section 11048, General Code, it is provided with reference to appropriation proceedings that the owners shall hold the affirmative on such trial, “which must be conducted, evidence admitted, and bills of exceptions allowed as provided in civil actions.”
The court of common pleas and the court of appeals were right in reaching the conclusion, from the consideration of Sections 11048, 11058 and 11455, General Code, that the three-fourths jury provision is applicable to this proceeding.

Judgment affirmed.

Nichols, C. J., Jones, Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.